Citation Nr: 1218623	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  06-38 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for residuals of neck injury.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to February 1983.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2006, the Veteran testified before a Decision Review Officer at the RO; the transcript is of record.  

These matters were remanded in September 2010.

In the September 2010 Board decision, the issue of entitlement to service connection for depression was referred to the RO for appropriate action.  It is not clear whether this claim has been adjudicated to date, thus it is referred again to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Flatfeet

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Moreover, temporary flare-ups during service of the symptoms of a disability, without overall worsening of the condition itself, do not constitute aggravation of the disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

A Report of Medical Examination conducted for entrance purposes in March 1981 reflects a diagnosis of mild pes planus (not considered disabling).  A November 1982 treatment record shows the Veteran was seen with complaints of painful flat feet.  It was noted that no medical entries were noted and that he was wearing tennis shoes without a valid profile.  The examiner noted that he did not feel that the Veteran needed foot profiles.  On examination at the podiatry clinic that same month, the Veteran's assessment was overcompensated flatfeet varus with pes planus.  

A January 2005 medical statement by a private physician at St. Joseph's Hospital, states the following:  Based on my review of the Veteran's service medical records, it is as likely as not that the foot and knee problems that he suffers are a direct result of when he was in the military service.  

A March 2007 medical statement by a VA physician's assistant states that it is as likely as not that his chronic foot pain secondary to pes planus was aggravated by his military service.

A March 2012 VA examination report reflects the opinion that the Veteran's pes planus clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner's rationale was that the objective evidence did not demonstrate his pre-existing condition was permanently worsened beyond normal progression.

In assessing evidence such as medical opinions, the failure of the physician to provide a basis for the opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).

The March 2012 VA examiner failed to provide an adequate rationale for the negative etiological opinion.  The statement that his disability had not permanently worsened beyond the normal progression simply constitutes another opinion without a rationale.  Thus, an addendum VA opinion is required.

Residuals of neck injury

Service connection is in effect for degenerative joint disease, left knee and degenerative joint disease, right knee, which the RO determined was directly related to a service injury.  Service connection is in effect for chronic lumbar strain with osteoarthritis, established as secondary to his right knee disability.  

Service treatment records reflect that in May or June 1982, the Veteran suffered a right knee injury playing football.  An October 1982 service treatment record reflects that the Veteran injured his right knee when he slipped.

A June 2005 statement from a private medical doctor states that the Veteran's right knee gave away while the Veteran was on a 15 foot wall (per the Veteran a 30 foot wall) and he fell which resulted in a left knee meniscal tear.  Per the Veteran, he injured his low back and neck at the same time which the examiner stated "is as likely as it is not."  

An August 2005 VA examination report reflects an examiner's opinion that his osteoarthritis of the lumbar spine and chronic lumbar strain are related to his injuries in service.  

A March 2007 statement from a VA physician's assistant states that it is as likely as not that his neck condition of chronic pain and degenerative joint disease of the cervical spine is related to his service-connected back injury after a serious fall injury.  

In light of the opinions of record, the Board has determined that the Veteran should undergo a VA examination to determine the nature and etiology of his cervical spine disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for an extra-schedular disability when there is an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization).

Under 38 C.F.R. § 4.16(b), all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Therefore, rating boards should submit to the Director, Compensation and Pension service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

Before a finding may be made that entitlement to submission of the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration is warranted, there must be a showing of marked interference with employment, or an inability to secure or follow a substantially gainful occupation by reason of service-connected disability.  

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363. 

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

Service connection is in effect for degenerative joint disease, left knee, rated 20 percent disabling; degenerative joint disease, right knee, rated 10 percent disabling; and, chronic lumbar strain with osteoarthritis, rated 40 percent disabling.  His combined rating is 60 percent from April 21, 2005.  

The Board notes that the September 2010 Board decision referred the Veteran's claim of entitlement to service connection for depression, and the Veteran underwent a March 2012 VA psychiatric examination; however, it is not clear whether the RO has adjudicated the claim.  The Virtual VA eFolder does not reflect that the claim was adjudicated.  This claim must be adjudicated prior to readjudication of the claim for a TDIU, as a decision on the merits of the service connection claim could directly impact whether the Veteran is entitled to a TDIU pursuant to 38 C.F.R. § 4.16.  

Based on the disability ratings in effect and his combined evaluation from April 21, 2005, his service-connected disabilities do not meet the percentage standards per § 4.16(a).  Although the inextricably intertwined pes planus, cervical spine, and depression service connection claims could affect his combined rating if service connection was established.

The Veteran was employed as a truck driver until 2004, when he was terminated due to an accident.

The Veteran is in receipt of Social Security Administration (SSA) disability benefits, effective April 10, 2004, due to his bilateral degenerative joint disease of the knees; cervical spondylosis; lumbar spondylosis with herniated disc at the L2-5 levels; cutaneous lupus; and, chronic hepatitis C.  SSA determined that the Veteran's acquired job skills do not transfer to other occupations within the residual functional capacity, and that based on his age, education, work experience, and residual functional capacity there are no jobs that exist in significant numbers in the national economy that the Veteran can perform.  

Correspondence dated in March 2007 from a VA physician's assistant states that the Veteran suffers from serious medical conditions which make him unemployable.

A February 2011 VA examination report reflects that due to his lumbar condition and bilateral knee conditions he can perform sedentary employment such as desk and computer work.  The examiner commented that due to his lumbar spine and bilateral knee disabilities he would want to avoid occupations that involve prolonged driving such as taxi/bus driver due to being in a fixed position for a prolonged time and limited ability to get up and stretch.  

The Board has determined that there is insufficient medical evidence which addresses the effect the Veteran's lumbar spine and bilateral knee disabilities have on his ability to maintain gainful employment, especially in light of the opinion that the Veteran should avoid occupations that involve prolonged driving.  Thus, an addendum opinion should be obtained as to whether his service-connected disabilities preclude unemployability per 38 C.F.R. § 4.16(b).  

If the percentage standards are not met as set forth in § 4.16(a) for any period covered by this appeal, a determination should be made as to whether the Veteran's claim should be submitted to the Director, Compensation and Pension Service for extraschedular consideration per § 4.16(b).  Appropriate action to develop the record in this regard is necessary.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the claims folder and a copy of this Remand to the March 2012 VA examiner for an addendum to the report to resolve whether the Veteran's pes planus was aggravated beyond its natural progression.  Relevant records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available then via paper copies.  Upon review of the entire claims folder, to include service treatment records, post-service treatment records, and lay statements of the Veteran, the examiner should offer an opinion as to whether the Veteran's pre-existing pes planus underwent an increase in disability during active service beyond any natural progress?  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If the March 2012 VA examiner is unavailable, please refer the case to another examiner for the requested opinion, and another VA examination should be scheduled if deemed necessary for the examiner to offer an opinion.  

2.  The Veteran should be scheduled for a VA orthopedic examination with a physician with appropriate expertise to ascertain the nature and etiology of his claimed cervical spine disability.  It is imperative that the claims folder, to include all service treatment records, post-service treatment records, and lay statements be reviewed in conjunction with the examination.  Relevant records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available then via paper copies.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should offer an opinion as to the following: 

a) For any chronic disability of the cervical spine, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset in service or is it otherwise related to service? 

b) If not, is the cervical spine disability at least as likely as not (a 50% or higher degree of probability) proximately due to a service-connected disability, to include degenerative joint disease, left knee; degenerative joint disease, right knee; or, chronic lumbar strain with osteoarthritis?

c) If not, is the cervical spine disability at least as likely as not (a 50% or higher degree of probability) aggravated by a service-connected disability, to include degenerative joint disease, left knee; degenerative joint disease, right knee; or, chronic lumbar strain with osteoarthritis?  If so, specify the permanent, measurable increase in the cervical spine disability that is attributable to a service-connected disability.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, post-service records, opinions of record, and lay statements of the Veteran. 

3.  Refer the claims folder and a copy of this Remand to the February 2011 VA examiner for an addendum to the report to resolve the degree of occupational impairment due to his service-connected degenerative joint disease, left knee; degenerative joint disease, right knee; or, chronic lumbar strain with osteoarthritis.  The claims folder and a copy of this Remand must be made available to the examiner and reviewed in conjunction with the examination.  Relevant records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available then via paper copies.  The examiner should provide an opinion concerning the impact of the Veteran's service-connected degenerative joint disease, left knee; degenerative joint disease, right knee; or, chronic lumbar strain with osteoarthritis on the Veteran's ability to work and maintain gainful employment.  The examiner should provide supporting rationale for this opinion.

The examiner should answer the following:  

Is it at least as likely as not (50 percent probability or more) the Veteran's service-connected disabilities (degenerative joint disease, left knee; degenerative joint disease, right knee; or, chronic lumbar strain with osteoarthritis) prevent him from securing or following a substantially gainful occupation, without consideration of his nonservice-connected disorders and advancing age?  

The examiner should attempt to distinguish the impairment related to his service-connected disabilities, and any nonservice-connected disabilities.  The claims folder must be made available for review by the examiner and the examination report must state whether such review was accomplished.  The examiner should provide a discussion of the rationale for the opinion rendered with consideration of the pertinent medical and lay evidence of record.  

If the February 2011 VA examiner is unavailable, please refer the case to another examiner for the requested opinion, and another VA examination should be scheduled if deemed necessary for the examiner to offer an opinion.

4.  If the percentage standards are not met as set forth in § 4.16(a), the RO should make a determination as to whether the Veteran's claim should be submitted to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration as to whether his degenerative joint disease, left knee (rated 20 percent disabling); degenerative joint disease, right knee (rated 10 percent disabling); or, chronic lumbar strain with osteoarthritis (rated 40 percent disabling) precludes the Veteran from participating in gainful employment.  

5.  After completion of the above, the RO should review the expanded record and readjudicate the issues of entitlement to service connection for pes planus, pursuant to 38 U.S.C.A. §§ 1111, 1153 and 38 C.F.R. § 3.306; entitlement to service connection for residuals of neck injury, pursuant to §§ 3.303, 3.310; and, entitlement to a TDIU pursuant to § 4.16(a), (b), with assurance that the Veteran's claim of service connection for depression has been adjudicated by the RO.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



